Citation Nr: 1114468	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  10-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right knee disorder.  



REPRESENTATION

Appellant represented by:	Florida Dept of Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk




INTRODUCTION

The Veteran had active service from June 1964 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010). 


FINDINGS OF FACT

Currently claimed right knee disability did not originate in service or until years thereafter, and is not otherwise related to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service, nor may arthritis of the knee be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In June 2008, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the June 2008 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the December 2008 rating decision and September 2009 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence.  

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to the duty to assist, VA obtained the Veteran's service treatment records (STRs), private treatment records, and treatment records from the Jacksonville VA Outpatient Clinic.  In addition, the Veteran was afforded a VA examination in December 2008 at the Gainesville VA Medical Center.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253.
In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran contends he has a current right knee disorder that is related to his active military service.  He alleges that he suffered a severe ligament strain in service that required two months of rehabilitation.  In particular, he informed a VA examiner that the injury, which was "definitely more serious than a sprain," occurred between 1971 and 1973.  The Veteran claims that the STRs do not accurately depict the severity of his knee injury and that he was told he would "probably have difficulty with age" due to the injury.  He claims that he mistakenly "signed off" that his knee had recuperated in service.  In addition, the Veteran states that his right knee has not fully recovered since the incident and that it has become arthritic over the years.

The Veteran's STRs document a right knee injury in September 1973.  The medical record indicates that the Veteran injured his right knee while playing football and reported that he "felt something snap."  He was seen on September 11th,18th, and 25th.  Physical examination revealed some swelling in the posterior right knee, with no crepitus.  He was unable to bend his knee.  X-rays were negative.  Treatment consisted of an ace wrap, whirlpool once a day, and heat four times a day.  The medical provider opined that the Veteran had a right knee sprain and a possible collateral ligament tear.  The September 1973 records are the only STRs indicating a right knee complaint.  The Veteran's June 1964 enlistment and March 1977 separation examination reports do not show any complaints of a right knee problem and physical examination of the lower extremities was noted to be normal.  The separation examination report specifically indicates that the Veteran had no swollen or painful joints.

Following separation from service, the first documented knee problem with the right knee is found in a June 2006 private medical record.  The treating physician noted that the Veteran's "knee pain has almost resolved."  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Two years later, a right knee problem was noted in a June 2008 VA Outpatient Clinic record.  The record indicates that the Veteran reported that he injured his right knee while in the U.S. Marine Corps and that his right knee has become less flexible over time.  The Veteran did not report any right knee pain at the June 2008 visit.  

Subsequently, the Veteran was afforded a VA examination in December 2008.  The VA examiner diagnosed the Veteran as having a right knee strain.  She opined that the Veteran's current right knee strain is less likely as not caused by his right knee strain in service.  After a thorough review of the Veteran's medical records, the VA examiner reasoned that there were no ongoing right knee complaints at the time of separation and there is no objective evidence of the onset of a chronic knee condition during his active duty.  The VA examiner further noted that there is no objective evidence of any specific right knee complaint or treatment in the 31 years after the Veteran's separation from service.  Although the Board acknowledges that a private treatment record indicates a right knee complaint approximately 29 years since the Veteran's separation from active duty, the VA examiner's rationale is still supported by the fact that the Veteran did not report a right knee problem until nearly three decades after separation from service.

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's current right knee disorder is related to active service.

First, the Board finds that the Veteran's right knee disorder is not presumed to have originated in service under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis in the right knee was manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his separation.  

In addition, the Board gives considerable weight to the opinion of the VA examiner, who opined that the Veteran's right knee disorder is not attributable to his military service.  The VA examiner carefully reviewed the Veteran's claims file, including his medical history, and found it compelling that the separation examination showed a normal right knee.  The VA examiner also emphasized that a strain is an acute and transitory condition that resolves without residuals and there is no objective evidence that the Veteran had further complaints or treatment for any right knee condition after his in-service strain.

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current knee pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's knee pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  Following the 1973 right knee strain, the STRs are negative for any indication of a right knee disorder.  In addition, there was no documentation of complaints or treatment for right knee pain until June 2006, nearly 30 years after the Veteran's separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for nearly 30 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, the VA examiner opined that the Veteran's current right knee disorder is not related to active service. 
Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a right knee disorder is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


